Judgment reversed.
Grounds stated in journal entry.
It is ordered arid adjudged by this court, that the judgment of the said circuit court be, and the same- hereby is, reversed, for error in affirming the judgment of the court of common pleas. And this court proceeding to render the' judgment which the circuit court should have rendered, reverses the judgment of the court of common pleas, for its error in sustaining the demurrer to the second amended petition, the case made in said petition not being controlled by the decision in Morris Coal Company v. Donley, 73 Ohio St., 298. This cause is remanded to the court of common pleas with instructions to overrule the demurrer to the second amended petition and for further proceedings according to law.
Price, _C. J., Si-iauck, Crew, Summers arid Davis, JJ., concur.